DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.   Claims 1-4, 7-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US PGPUB 2015/0302856 A1 (“Kim”) in view of Hattori US 6,094,632 (“Hattori” - IDS)
        Per Claim 1, Kim discloses an electronic apparatus, comprising: 
           a memory to store a speaker model including characteristic information of a voice of a user corresponding to a specific word (As used herein, the term "activation keyword" may refer to one or more words adapted to activate the voice assistant unit keyword as specific word); and 
          a processor configured to: based on a first input voice corresponding to the specific word, provide a voice recognition service through the electronic apparatus based on a first authentication performed based on data of the first input voice and the speaker model (para. [0030]; If the voice activation unit 252 verifies the speaker as the authorized user based on the speaker model for the activation keyword, the voice activation unit 252 may activate the voice assistant unit…, para. [0037]; Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]) and 
            perform a second authentication based on data among data of a second input voice that is input while the voice recognition service is provided and the speaker model (When the speech command is recognized, the voice assistant unit 242 may identify a function associated with the speech command and determine a security level associated with the speech command…, para. [0040]; the voice assistant unit 242 may verify whether a speaker of the speech command is a user authorized to perform the function based on the speech command in the input sound stream and optionally request the speaker to input additional verification information…, para. [0041]; para. [0054]-[0055]; the verification score determining unit 420 in the voice assistant unit 242 may extract one or more sound features from a received portion of the input sound stream that includes the speech command. The verification score is determined based one or more extracted sound features of speech command/second input voice as data among data corresponding to the speech command/second input, receiving command after activating voice assistant unit as receiving input while service is provided)
           Kim does not explicitly disclose to: perform a second authentication based on data corresponding to the specific word among data of a second input voice
           However this feature is taught by Hattori (col. 12, ln 6-54)
           It would have been obvious to one of ordinary skill in the art to combine the teachings of Hattori with the apparatus of Kim because such combination would have resulted in an extra way of determining if the specific word and the second voice input have been uttered by the same person (Hattori, col. 12, ln 6-54)          Per Claim 2, Kim in view of Hattori discloses the electronic apparatus as claimed in claim 1, 
               Kim discloses wherein the processor is further configured to: perform the second authentication by comparing the data among the data of the second input voice that is input while the voice recognition service is provided with the speaker model (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
              Hattori discloses comparing data corresponding to the specific word among the data of the second input voice with a personator model stored in the memory, and wherein the personator model includes characteristic information of a voice different from the voice of the user (Abstract; col. 12, ln 6-54, reference patterns of predetermined speakers as including personator model). 
Claim 3, Kim in view of Hattori discloses the electronic apparatus as claimed in claim 1, 
               Hattori discloses wherein the processor is further configured to: obtain a phoneme matching at least one of a plurality of phonemes constituting the specific word among phonemes corresponding to the second input voice, determine a first similarity between characteristic information of the first input voice corresponding to the obtained phoneme and characteristic information of the speaker model, and perform the second authentication based on the determined first similarity (col. 12, ln 6 - col. 13, ln 14)
            Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072]).
          Per Claim 4, Kim in view of Hattori discloses the electronic apparatus as claimed in claim 3, 
                Hattori discloses wherein the processor is further configured to: determine a second similarity between the characteristic information of the first input voice corresponding to the obtained phoneme and characteristic information of a personator model stored in the memory, and perform the second authentication based on the determined first similarity and the determined second similarity, wherein the personator model includes characteristic information of a voice different from the voice of the user  (col. 12, ln 6 - col. 13, ln 14).
          Per Claim 7, Kim in view of Hattori electronic apparatus as claimed in claim 1, 
             Kim discloses wherein the processor is further configured to, based on determination that the second authentication is failed, terminate the voice recognition service (para. [0060]). 
Claim 8, Kim in view of Hattori electronic apparatus as claimed in claim 1, 
              Kim discloses wherein the processor is further configured to, based on the second authentication being successful, continue the providing of the voice recognition service, (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
            Kim does not explicitly disclose to perform the second authentication again based on data of additional voice that is input after the second authentication is successful
             However, this feature is suggested by Kim teaching changing the security levels in response to the received voice inputs, where additional or a second authentication is performed based on a requirement for a high security level function (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
           It would have been obvious to one of ordinary skill in the art to try to implement performing the second authentication again based on data of additional voice that is input after the second authentication is successful, so as to ensure protection of 
private information
          Per Claim 9, Kim in view of Hattori electronic apparatus as claimed in claim 1, 
                Kim discloses wherein the processor is further configured to, based on a previous voice input before the voice recognition service is provided, compare the data of the first input voice with the speaker model pre-stored in the memory to perform the first authentication (para. [0047]-[0048])
                Hattori discloses wherein the processor is further configured to, based on a previous voice input corresponding to the specific word, compare the data of the first 
         Per Claim 10, Kim discloses a method for controlling an electronic apparatus, the method comprising:
             based on a first input voice corresponding to a specific word, performing a first authentication based on data of the first input voice and a pre-stored speaker model including characteristic information of a voice of a user corresponding to the specific word (If the voice activation unit 252 verifies the speaker as the authorized user based on the speaker model for the activation keyword, the voice activation unit 252 may activate the voice assistant unit…, para. [0037]; Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]); 
            based on the performed first authentication, providing a voice recognition service through the electronic apparatus (Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]); and 
           performing a second authentication based on data among data of a second input voice that is input while the voice recognition service is provided and the speaker model (When the speech command is recognized, the voice assistant unit 242 may identify a function associated with the speech command and determine a security level associated with the speech command…, para. [0040]; the voice assistant unit 242 may verify whether a speaker of the speech command is a user authorized to perform the one or more extracted sound features of speech command/second input voice as data among data corresponding to the speech command/second input, receiving command after activating voice assistant unit as receiving input while service is provided)
           Kim does not explicitly disclose to: perform a second authentication based on data corresponding to the specific word among data of a second input voice
           However this feature is taught by Hattori (col. 12, ln 6-54)
           It would have been obvious to one of ordinary skill in the art to combine the teachings of Hattori with the apparatus of Kim because such combination would have resulted in an extra way of determining if the specific word and the second voice input have been uttered by the same person (Hattori, col. 12, ln 6-54).           Per Claim 11, Kim in view of Hattori discloses the method as claimed in claim 10, 
              Kim discloses wherein the performing of the second authentication comprises comparing the data among the data of the second input voice that is input while the voice recognition service is provided with the speaker model (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
eference patterns of predetermined speakers as including personator model).           Per Claim 12, Kim in view of Hattori discloses the method as claimed in claim 10, 
             Hattori discloses wherein the performing of the second authentication comprises: obtaining a phoneme matching at least one of a plurality of phonemes constituting the specific word among phonemes corresponding to the second input voice, determining a first similarity between characteristic information of the first input voice corresponding to the obtained phoneme, and characteristic information of the speaker model, and performing the second the authentication based on the determined first similarity (col. 12, ln 6 - col. 13, ln 14)             Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
           Per Claim 13, Kim in view of Hattori discloses the method as claimed in claim 12, 
                Hattori discloses wherein the performing of the second authentication comprises: determining a second similarity between characteristic information of the obtained phoneme and characteristic information of a pre-stored personator model, and performing the second authentication based on the determined first similarity and the determined second similarity, wherein the personator model includes characteristic information of a voice different from the voice of the user (col. 12, ln 6 - col. 13, ln 14).
Claim 16, Kim in view of Hattori discloses the method as claimed in claim 10, 
              Kim discloses based on determination that the second authentication is failed, terminating the voice recognition service (para. [0060]).
            Per Claim 17, Kim in view of Hattori discloses the method as claimed in claim 10,
             Kim discloses continuing the providing of the voice recognition service based on the second authentication being successful (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
             Kim does not explicitly disclose to perform the second authentication again based on data of additional voice that is input after the second authentication is successful
             However, this feature is suggested by Kim teaching changing the security levels in response to the received voice inputs, where additional or a second authentication is performed based on a requirement for a high security level function (fig. 7; fig. 9; fig. 11; para. [0029]; para. [0041]; para. [0060]; para. [0079]; para. [0083]-[0087])
           It would have been obvious to one of ordinary skill in the art to try to implement performing the second authentication again based on data of additional voice that is input after the second authentication is successful, so as to ensure protection of 
private information
           Per Claim 18, Kim in view of Hattori discloses the method as claimed in claim 10, 

                Hattori discloses based on a previous voice input corresponding to the specific word, performing the first authentication by comparing data of the first input voice with a pre-stored personator model, and wherein the personator model includes characteristic information of a voice different from the voice of the user (Abstract; col. 12, ln 6-54).
           Per Claim 19, Kim discloses a non-transitory computer readable medium storing a program, when executed by a processor of an electronic apparatus, causes the electronic apparatus to perform an operation, wherein the operation comprises: 
             based on a first input voice corresponding to a specific word, performing a first authentication based on data of the first input voice and a pre-stored speaker model including characteristic information of a voice of a user corresponding to the specific word (If the voice activation unit 252 verifies the speaker as the authorized user based on the speaker model for the activation keyword, the voice activation unit 252 may activate the voice assistant unit…, para. [0037]; Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]);
           based on the performed first authentication, providing a voice recognition service through the electronic apparatus (Once activated, the voice assistant unit 242 may be configured to recognize a speech command in the input sound stream…, para. [0038]); and 
one or more extracted sound features of speech command/second input voice as data among data corresponding to the speech command/second input, receiving command after activating voice assistant unit as receiving input while service is provided)
           Kim does not explicitly disclose to: perform a second authentication based on data corresponding to the specific word among data of a second input voice
           However this feature is taught by Hattori (col. 12, ln 6-54)
           It would have been obvious to one of ordinary skill in the art to combine the teachings of Hattori with the apparatus of Kim because such combination would have resulted in an extra way of determining if the specific word and the second voice input have been uttered by the same person (Hattori, col. 12, ln 6-54).

2.         Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hattori as applied to claims 2 and 11 above, and further in view of Faians et al US PGPUB 2014/0330563 A1 (“Faians”)           Per Claim 6, Kim in view of Hattori discloses the electronic apparatus as claimed in claim 2, 
                 Kim discloses the second input voice that is input while the voice recognition service is provided (para. [0041]; para. [0054]-[0055]; para. [0071]-[0072])
                 Kim in view of Hattori does not explicitly disclose wherein the processor is further configured to, based on determination that the second authentication is failed, update the personator model based on characteristic information of at least one of the first input voice that succeeds in the first authentication and the second input voice that is input while the voice recognition service is provided
                 However, this feature is suggested by Faians disclosing updating a potential fraudster list with the voice template when authentication fails (Abstract; para. [0024]; para. [0040]; para. [0069]; para. [0072])
                 It would have been obvious to one of ordinary skill in the art to achieve the claimed limitations by combining the teachings of Faians with the apparatus of Kim in view of Hattori because such combination would have resulted in identifying not yet enrolled fraudsters (Faians, para. [0070])            Per Claim 15, Kim in view of Hattori discloses the method as claimed in claim 11, 

                 However, this feature is suggested by Faians disclosing updating a potential fraudster list with the voice template when authentication fails (Abstract; para. [0024]; para. [0040]; para. [0069]; para. [0072])
                 It would have been obvious to one of ordinary skill in the art to achieve the claimed limitations by combining the teachings of Faians with the apparatus of Kim in view of Hattori because such combination would have resulted in identifying not yet enrolled fraudsters (Faians, para. [0070]).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658